DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Election/Restrictions
Applicant confirmation of the election of species in the reply filed on 04/19/2021 is acknowledged. The election encompasses Claims 2-3 and 15-16. 

Status of Claims
Claims 1-2 and 6-13 are pending.  Claims 3-5 and 14-18 are cancelled. Claims 1-2 and 10-13 are amended. Claims 1-2 and 6-13 are currently under examination and the subject matter of the present Office Action.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/22/2021 was filed after the mailing date of the first Office Action on 10/27/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner.
Withdrawn Objections/Rejections
The amendments filed April 19, 2021 have overcome the objection to the Specification. Applicant amended the Specification to remove redundancy in the language and correct misspellings. nd paragraph. This objection is withdrawn. However, a new ground of objection is necessitated by the amendment, as indicated in the action below.
The amendments filed April 19, 2021 have overcome the 112 written description rejection of Claims 1-3 and 6-16. Applicant amended Claim 1, limiting the claimed species to NRRL 50520 and omits the recitation of "mixture of microbial metabolites". See Remarks, p. 10, 4th paragraph. This rejection is withdrawn. However, a new ground of rejection is necessitated by the amendment, as indicated in the action below.
The amendments filed April 19, 2021 have overcome the 112 indefiniteness rejection of Claims 1-3, 6-7, and 9-16. Applicant amended Claim 1, limiting the claimed species to NRRL 50520 and omits the recitations of "mixture of microbial metabolites" and “metabolite”.    See Remarks, p. 10, 4th paragraph. Applicant also amend the claims to now recites “results in” instead of “the result” which addressed the lack of antecedent issue with these claims. The rejections of these claims are withdrawn.
Applicant’s arguments, see p. 10, 2nd to last paragraph, filed April 19, 2021, with respect to the rejection(s) of claim(s) 14-16 under USC §101 have been fully considered and are persuasive.  Claims 14-16 have been cancelled. Therefore, the rejection has been withdrawn.  
Applicant’s arguments, see pp. 11-15 paragraph, filed April 19, 2021, with respect to the rejection(s) of claim(s) 14-16 under USC §102 have been fully considered and are persuasive.  Claims 14-16 have been cancelled. Therefore, the rejection is moot and withdrawn.  
Applicant’s arguments, see p. 10, last paragraph, to p. 11, 1st paragraph, filed April 19, 2021, with respect to the rejection(s) of Claims 1-3 and 6-16 under USC §103 have been fully considered and are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant traverses the rejection of Claims 1-3, 6-16 over the combination of Harman, Gorski and Westbrook as failing to teach or make obvious each and every limitation of amended Claim specifically limited to Trichoderma atroviride strain K5 (NRRL 50520)" as a method for reducing the damage to a plant caused by corn rootworm. The new rejection herein is necessitated by the amendment. 
Applicant’s arguments, see p. 15-20, filed April 19, 2021, with respect to the claim rejection(s) of under double patenting have been fully considered and are persuasive. As such, these rejections are withdrawn:
The rejection of Claims 1-3 and 14-16 on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 8,716,001 is withdrawn in light of the amendment of Claim 1 now reciting Trichoderma atroviride strain K5.
The rejection of Claims 1-3, 6, and 8-16 on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 8,716,001 in view of Gorski is withdrawn in light of the amendment of Claim 1 now reciting Trichoderma atroviride strain K5.
The rejection of Claims 1-3, 6, 8,10,12, and 14-16 on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 8,877,480 is withdrawn in light of the amendment of Claim 1 now reciting Trichoderma atroviride strain K5.
The rejection of Claims 1-3, 6, 8-16 on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 8,877,480 in view of Gorski is withdrawn in light of the amendment of Claim 1 now reciting Trichoderma atroviride strain K5.
The rejection of claims 1-3, 6, 8, 10, 12, and 14-16 on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 8,877,481 is withdrawn in light of the amendment of Claim 1 now reciting Trichoderma atroviride strain K5.
The rejection of claims 1-3, 6, 8-16 on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 8,877,481 in view of Gorski is withdrawn in light of the amendment of Claim 1 now reciting Trichoderma atroviride strain K5.

The provisional rejection of claims 1-3, 6, and 14-16 on the ground of nonstatutory double patenting as being unpatentable over Claim 1-2, 6, 8-9, 24, 26-27 of co-pending Application No. 16/171,203 is withdrawn in light of the argument that the co-pending application is sufficiently different from the present claims. See p. 17 to p. 18 in Remarks.  
 The provisional rejection of claims 1-3, 6, and 14-16 on the ground of nonstatutory double patenting as being unpatentable over Claim 1-2, 6, 8-9, 24, 26-27 of co-pending Application No. 16/171,203 in view of Harman and Gorski is withdrawn in light of the argument that the co-pending application is sufficiently different from the present claims. See p. 17 to p. 18 in Remarks.  
The provisional rejection of claims 1-3, 6, 11 and 14-16 on the ground of nonstatutory double patenting as being unpatentable over Claim 1, 5-6,11-14 of co-pending Application No. 16/639,070 is withdrawn in light of the argument that the co-pending application is sufficiently different from the present claims. See p. 18 to p. 19 in Remarks.
The provisional rejection of claims 1-3, 6-16 on the ground of nonstatutory double patenting as being unpatentable over  Claim 1, 5-6,11-14 of co-pending Application No. 16/639,070 in view of Harman and Gorski is withdrawn in light of the argument that the co-pending application is sufficiently different from the present claims. See p. 18 to p. 19 in Remark.
The provisional rejection of claims 1-3, 6,10-12 and 14-16 on the ground of nonstatutory double patenting as being unpatentable over Claim 1-12 of co-pending Application No. 
The provisional rejection of claims 1-3, 6-16 on the ground of nonstatutory double patenting as being unpatentable over Claim 1-12 of co-pending Application No. 16/703,626 in view of Harman and Gorski is withdrawn in light of the argument that the co-pending application is sufficiently different from the present claims. See p. 19 in Remarks.  
The provisional rejection of claims 14-16 on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of co-pending Application No. 16/170,359 is withdrawn. The Examiner deems the co-pending application is sufficiently different from the present amended claims.  

New/Modified Objections or Rejections as Necessitated by the 
Amendment Filed on April 19, 2021
Specification
The amendment filed 4/19/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The amended specification indicated removal of B in the 50520, but there was no explanation in the Remarks as to why this was removed. As such, it is unclear if the original disclosure may have intended to recite a different Trichoderma species with a different deposit number than the amended disclosure. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 6-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.    

The instant claims recite a method of treating plants or plant seeds and increasing tolerance to corn rootworms by applying an agent consisting essentially of  Trichoderma atroviride strain K5 (NRRL 50520) . 
To satisfy the written description requirement, applicants may convey reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. 
Applicants may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole. See, e.g., Vas-Cath, 935 F.2d at 1565, 19 USPQ2d at 1118. 
‘requires a precise definition, such as by structure, formula [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1405 (1997), quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (bracketed material in original) [The claims at issue in University of California v. Eli Lilly defined the invention by function of the claimed DNA (encoding insulin)].
In the instant case, there is confusion as to what is being claimed which arises from inconsistencies with the naming of the species for this application. The specification Table 1 entry 5 was amended to remove the B in Trichoderma atroviride strain K5 B-50520, but there was no explanation as to why this was removed. The provisional from which this application depend from has Trichoderma virens NRRL B-50520. The cited reference below (US 2014/0323297 Al), which shares inventors, used Trichoderma viride strain (NRRL B-50520).  The co-pending application 16/170,359 refers to “Trichoderma atroviride strain K5 (NRRL B-50520). Additionally, The originally recited deposit number of “NRRL B-50520” appears to be associated with a different species Trichoderma gamsii (See WO2017192117), which shares some of the same inventor. As such, it is not clear from the case record that Applicant intend to recite Trichoderma atroviride strain K5 with the specific deposit accession number NRRL 50520, and whether the original disclosure may be intending to recite a different Trichoderma species with a different deposit number. 
To provide evidence of possession of a claimed species, the specification must provide sufficient distinguishing identifying characteristics of the species being claimed.  The specification does not provide description of Trichoderma atroviride strain K5 NRRL 50520 apart from its listing on the Table; the specification does not describe the physical and chemical properties and the mode of action that could contribute to insecticidal activity against corn rootworm. 
Trichoderma atroviride strain K5 NRRL 50520.  
Claims 1-2 and 6-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claims are drawn to the method for treating plant according to Claim 1, wherein an agent is applied to plant, and the agent is Trichoderma atroviride strain K5 (NRRL 50520).
These microbial agent must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public as they are essential to the claimed invention. If the microbial agents are not so obtainable or available, a deposit thereof may satisfy the requirements of 35 U.S.C. 112. The specification does not disclose a repeatable process to obtain the exact same microbial agents in each occurrence, and it is not apparent if such microbial agents are readily available to the public as the Examiner was unable to find the deposits listed in the ATCC database. Deposit of the microbial agents with an acceptable depository is required.
Additionally, if a deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicants, or a statement by an attorney of record over his or her signature and registration number, or someone empowered to make such a statement, stating that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.
If a deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, Applicant may 
(a)    during the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
(b)    all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c)    the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the enforceable life of the patent, whichever is longer;
(d)    the viability of the biological material at the time of deposit will be tested (see 37 CFR 1.807); and
(e)    the deposit will be replaced if it should ever become inviable.
For each deposit made pursuant to these regulations, the specification shall be amended to contain (see 37 CFR 1.809):
(1)    The accession number for the deposit;
(2)    The date of the deposit;
(3)    A description of the deposited biological material sufficient to specifically identify it and to permit examination; and
(4)    The name and address of the depository.
Response to Remarks:
Applicant stated that amended claim 1, now limited to NRRL 50520 also known as Trichoderma atroviride strain K5 is readily available to the public and can be located by its accession number. Applicant attached the Certificate of Deposit with NRRL under the Budapest Treaty for this fungus. As noted on their website at when a deposit is made under a Patent Collection using the Budapest Treaty deposit "Patent Collection Policy (Strain Requests). Strains in the Patent 
It appears that the Applicant does not satisfy the biological deposit requirement, as they seem to be relying on deposit made by others, and additionally, the accessibility statement is missing (See MPEP 2404.01). However, if Applicant clarifies that the deposit is made by the inventors for the instant case, the rules require that the Applicant submit a statement from a person in a position to corroborate that the biological material, which is deposited, is a biological material specifically identified in the application.  (See MPEP 2406 and 37 C.F.R. 1.804).  Additionally, a statement is required indicating: 
All restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of the patent (with the possible exception of requiring the request for the deposit to be in the format specified in 37 CFR 1.808(b). 


The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly
claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 8 is indefinite and rejected because it is unclear if the instant claim requires coating the granule for treating the plant or plant seeds. There is no active method step for treating plant in this claim as written. Thus, the scope of the claim is vague and indefinite.
Response to Remarks:
Applicant is reminded that they have a duty to respond to all objections and rejections. See 37 CFR 1.111. The reply filed on 04/19/2021 did not provide an appropriate amendment or response to the 112 rejection of Claim 8. Claim 8 was rejected for indefiniteness for reciting “the agent is used to coat a granule”. As written, there is no method step for plant treatment indicated. Applicant needs to clarify in which step is the agent coated, i.e. is the agent required to be coated on a granule to treat the plant or seed, and the coated granule is applied to the plant/seed?  This step needs to be clarified in Claim 8.  As such, the 112 indefiniteness rejection of Claim 8 is maintained.

Claim Interpretation
	It appears that there have been changes to the classification of this strain K5/50520. It is noted that the provisional application 62/479,064, from which the present application depend from, recites “Trichoderma virens NRRL B-50520” [0008].  The amended specification indicated removal of B in the 50520, but there was no explanation as to why this was removed. With the lack of definition and differentiation in the instant specification, Trichoderma atroviride strain K5 (NRRL 50520) will be given the broadest reasonable interpretation to encompass Trichoderma viride strain (NRRL B-50520). The cited prior art infra, Harman and Lei et al., recites the same accession numbers accession number NRRL B-50520 under Trichoderma viride strain (Abstract, [0080]) as the claimed invention in the originally filed disclosure, and this is also apparent in co-pending application, for example 16/170,359, which recites “Trichoderma atroviride strain K5 (NRRL B-50520)”.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Applicant’s claim:
— A method for treating plants or plant seeds and increasing plant tolerance to corn rootworms comprising the steps of: identifying a plant that is susceptible to damage by corn rootworms; and applying an agent consisting essentially of Trichoderma atroviride strain K5 (NRRL 50520) to one or more locations in, on, around, proximal to or by at least one of the identified plant, a seed of the identified plant, a crop of the identified plant, or root of the identified plant, wherein the application occurs in such a way that the agent reduces damage to the plant caused by corn rootworms; the agent is applied to a seed of the identified plant; applied using an in-furrow or soil drench application method; agent is used to coat a granule designed for application to agricultural soil or plant medium systems; granule coated is a plant fertilizer; reduced damage results in an enhancement of plant growth, enhancement of abiotic/biotic stress resistance, or enhancement of corn rootworm resistance compared to identified plants the agent was not applied to.

Claims 1-2 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Isaac et al. (US 6,372,211 B1, Apr. 16, 2002), hereinafter Isaac, and in view of  Harman G. and Lei, X. (US 2014/0323297 A1, Oct. 30, 2014), hereinafter Harman and Lei.
 	Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Isaac relates the invention of compositions and methods for controlling coleopteran insects by use of two proteins in combination which may be applied directly to the plant or produced thereon by microorganisms or by genetically modifying the plant to produce the proteins, to genes encoding these proteins, to methods for identifying such genes and proteins, and to recombinant microorganisms and plants capable of expressing these genes for use in controlling plant infestation by the target Trichoderma Species of fungi, and in particular a Trichoderma viride (Col. 2, lines 39-67 to Col. 3, lines 1-4; Examples 1-2). Isaac’s composition is directed to controlling insects selected from the group consisting of boll weevil (BWV), corn rootworm (CRW), corn wireworm (WW), and the colorado potato beetle (CPB) (Col. 3, lines 43-48). Examples provided by Isaac shows control of corn rootworm in corn or colorado potato beetle in potato (Col. 7, lines 39-44), thus showing that Isaac has identified plants, i.e. corn, susceptible to damage by corn rootworms, necessarily reading on the instantly claim feature of identifying susceptible plants. 
Isaac first illustrates the discovery and characterization of insecticidal activity from Trichoderma species (Example 1), then identified the proteins from the Trichoderma fermentation extracts (Example 2), and describes how culture supernatants fungal T. viride isolates were strongly positive for lysine oxidase enzymatic activity and were insecticidally active against southern corn rootworm (Example 3). Bioactivity of lysine oxidase and tedanalactam synthase were determined against western corn rootworm, where lysine oxidase was purified from a commercial preparation of T. viride lysine oxidase, which has shown to cause stunted growth of CRW larvae (Example 6). The lysine oxidase is expressed in plant colonizing bacteria and the bacteria applied to plant (Example 8). Transgenic corn plants expressing the lysine oxidase proteins were also described and found to have significant corn rootworm resistance, and the level of plant stunting was less compared to wild type (Example 9, Table 18). As such, Isaac’s teachings render obvious how applying an agent consisting essentially of T. atroviride 50520, which necessarily expresses lysine oxidase proteins, would reduce damage to the plant caused by corn rootworms, resulting in plant growth, enhancing biotic stress resistance including corn rootworm Claims 1, 10-11, and 13.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Isaac does not expressly teach application of T. atroviride strain K5 (NRRL-50520) to one or more locations in, on, around, proximal to or by at least one of the identified plant. 
Isaac is silent on applying agent to a seed of the identified plant, applying in-furrow, soil-drench, and coating granule methods, wherein the granule coated is plant fertilizer.
Isaac does not expressly teach enhancement of plant resistance to abiotic stress.
Harman and Lei cures the deficiency of Isaac by relating the invention of a fertilizer comprising at least one microbe selected from the group consisting of Trichoderma viride (NRRL B-50520), Scopulariopsis brevicaulis (NRRL B-50521), Scopulariopsis brevicaulis (NRRL B-50522), and combinations thereof, and a substrate which is acted upon by the at least one microbe to release nitrogen (Abstract). Harman and Lei teaches that the fertilizer of the invention has many advantages including enhancing plant growth of plants contacted with the fertilizer in comparison to those where fertilizer was not applied [0018]. 
Harman and Lei teaches that Trichoderma grows intercellularly in the root epidermis and cortex and induces the surrounding plant cells to deposit cell wall material and produce phenolic compounds; the organisms may develop in plant roots providing benefits to plants [0039]. The Trichoderma strains suitable are those with strong abilities to colonize roots, and include Trichoderma atroviride [0041].
Harman and Lei expressly teach the application of a fertilizer to grass in lawns (Example 4). The studies include no treatment control, and fertilizer granules with B-50520 applied as the same manner as conventional fertilizers, i.e. directly to soil or plants, for example, by soaking seeds and/or roots, or spraying onto leaves ([0063], [0071], Example 4), which renders obvious applying an agent to one or Claims 1-2. 
Harman and Lei teach in-furrow and soil drench application methods, direct incorporation into soils or greenhouse planting mixes, spray application, irrigation, injection, dusting, extrusion, pelleting, or coating of the plant or the plant seed with the fertilizer or the planting medium with Trichoderma strain ([0040], [0054], [0062], [0065], [0068], Claim 51), reading on claim elements in Claims 6-9. Harman and Lei goes on to recite that the organism may be mixed directly to the planting mixes to prepare the granules [0055]. The granules can be broadcast onto soil surfaces that contain growing plants, to soil at the time of planting, or onto soils into which seeds or plants will be planted [0060]. Further regarding Claims 8 and 9, Harman and Lei recites that granules provide their best performance when combined with beneficial microorganisms either through coating of granules or internal incorporation ([0029], Examples 3, [0115], [0129]-[0130], FIG. 4), T. atroviride K1-K4 have been repeatedly shown to increase plant root growth from seed treatments or other methods of application in wheat, maize, tomatoes, and other crops.  Harman and Lei exemplify such coated granule fertilizer with strain B-50521 and B-50522, while B-50520 was applied with the granules (Example 4). 
Harman and Lei also teaches that contacting can be done by drenches for greenhouse or nursery soils and soil mixes, wherein the beneficial microorganisms can be prepared by mixing dry powder formulations into water or another carrier, including fertilizer, and that the formulation may include other additives [0056]. Therefore, Harman and Lei renders obvious elements of Claims 6-9.
Regarding Claim 12, Harman and Lei describes how a number of microorganisms including T. harzianum strain RR17Bc (ATCC accession PTA 9708), T. harzianum F11Bab (ATCC accession PTA 9709), T. atroviride strain WW10TC4 (ATCC PTA accession 9707), and T. vixens strain 41 (ATCC accession abiotic stresses like drought and salt, and increased abilities of plants to photosynthesize, thereby providing additional benefits to plants [0025]. Harman and Lei recites that particularly selected Trichoderma strains, can markedly enhance plant growth, improve resistance to abiotic stresses, increase plant nitrogen use efficiency, increase root growth and development, and markedly enhance general plant performance, and therefore highly advantageous to incorporate directly onto or into fertilizers for same time application in the same product [0027]. Harman and Lei’s fertilizer comprising T. viride NRL B-50520 can also provide protection against abiotic stress due to drought (water deficit), disease or other unfavorable plant growth conditions. Plants with improved tolerance to drought, disease, and stress would be of benefit to the farmers by stabilizing crop yields and profitability [0074].
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Because Isaac explicitly relates that the invention is drawn to control corn rootworm in corn (Col. 7, lines 39-44), it is established that Isaac has necessarily identified plant, i.e. corn, which is susceptible to damage by corn rootworms, and thus had employed the identification step required by the instant claim. 
Isaac teaches that T. viride lysine oxidase, in combination with tedanalactam synthase show bioactivity against corn rootworm, and reduces their damaging effects on corn.  Isaac teaches expressing this T. viride lysine oxidase and tedanalactam synthase in plant colonizers. Isaac does not show the application of the fungus T. viride directly on corn plants.  However, Harman and Lei recognizes the advantages of fertilizers comprising Trichoderma viride NRRL 50520 on plants [0018], including the suitability of such fertilizers on different kinds of corn. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Isaac and Harman and Lei and apply Trichoderma viride NRRL 50520 directly as an agent or as microbial coating to a fertilizer granule to a plant identified as susceptible to damage by corn rootworms because Harman and Lei has Trichoderma in a plant fertilizer system and Isaac has shown that T. viride lysine oxidase is effective against corn rootworm when applied to corn plants. One would have been motivated to use the Trichoderma species, Trichoderma viride NRRL 50520, directly in reducing damage caused by corn rootworms because Harman and Lei has taught that Trichoderma viride 50520, without needing to extract and purify, or combine with tedanalactam synthase, enhances the growth of plants, and taught that it is suitable for corn. Thus, it would be reasonable for a person skilled in the art to determine if the protective pesticidal activity of T. viride NRRL 50520 against corn rootworm would be conferred to the corn plant by its direct application to plants and expect success with or without tedanalactam synthase.  The main advantages would include eliminating the processing step to obtain the lysine oxidase, and also still benefit from the other actives in T. viride that confers growth enhancement to plant and enhanced biotic/abiotic stress resistance.
While Harman and Lei do not explicitly say that B-50520 is coated on granule fertilizer, the art exemplifies coated granule fertilizer with strain B-50521 and B-50522 and expressly teaches application of granules with B-50520 (Example 4).  As such, it would be prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Harman and Lei to that of Isaac and apply the known technique of coating the corn seeds with B-50520 per the working example the reference presented with B-50521 and B-50522 and have reasonable expectations of success. Applying a known technique to a known method ready for improvement to yield predictable results is the rationale supporting obviousness. See MPEP § 2143 and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007).	
Harman and Lei teach drench and in-furrow application method, and coating fertilizer granule, which are well-known techniques in the art as a means for contacting the organism to plant, seed, or other plant material [0062]. A person with ordinary skill in the art before the effective filing date of the claimed invention would have applied these known techniques to the method of Isaac and predict that the Id.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Isaac and Harman and Lei and expect plant resistance to abiotic stress as Harman and Lei has taught that fertilizer composition containing Trichoderma viride 50520 can provide protection against abiotic stress such as drought. One would have been motivated to do so as plants are sometimes cultivated in climates where the crops are exposed to drought, and therefore heed Harman and Lei’s teachings with expectations of success. 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.Y.S./Examiner, Art Unit 1616          


/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616